El Juez Asociado Se. Aldbby,
emitió la opinión del tribunal.
Francisco de Jesús apela de una sentencia que le condena por violación de Carmen Escobar Flores, y alegó oralmente *236por su abogado ante nosotros que no se ha probado su rela-ción con el delito.
La prueba de la acusación consistió en la declaración de la perjudicada, quien dijo tener doce años de edad, que vivía en la casa de su hermano, el acusado, y de su esposa, que estando la esposa ausente el acusado abusó carnalmente de ella, lo que hizo saber uno o dos días después a su cuñada y al Dr. Eoss.
Otro testigo, padre de la perjudicada, desconoce los he-chos y sólo declaró respecto a la edad de su hija; y dos médicos testificaron el hecho de la desfloración, habiendo ne-gado uno de ellos, el Dr. Eoss, que la ofendida le dijera quién la desgració, a pesar de que por curiosidad se lo preguntó.
Dispone el artículo 250 del Código de Enjuiciamiento Criminal, según quedó enmendado en 1909, que en los delitos que determina, y entre estos el de violación, el acusado no podrá ser declarado convicto por la declaración de la mujer agraviada, a menos que su declaración se corrobore por otras pruebas; precepto que hemos interpretado en varias oca-siones en el sentido de que no es preciso que la declaración de la mujer sea corroborada en todos sus particulares, siendo bastante con que lo sea en algunos extremos tendentes a rela-cionar al acusado con el crimen que le imputa. El Pueblo v. Jesús, 18 D. P. R. 591; y El Pueblo v. Maldonado, 17 D. P. R. 23.
En el presente caso la perjudicada imputa su violación al acusado, pero no hay otra prueba que tienda a relacionar al acusado con el delito, y por tanto, no estando corroborada la declaración de la mujer en este particular, que es el más importante para el acusado, aunque ha sido corroborada en cuanto a su edad y a su desfloración, no puede sostenerse una sentencia condenatoria.
La sentencia apelada debe ser revocada.

Revocada la sentencia apelada y absuelto el acusado.

*237Jueces concurrentes: Sres. Presidente del Toro, y Aso-ciados Wolf y Hutchison.